Citation Nr: 0932120	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-11 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cocaine dependence on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 
1977 to December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran's cocaine dependence disorder is not attributable 
to his service-connected disabilities.


CONCLUSION OF LAW

Cocaine dependence is not secondarily related to the 
Veteran's service-connected disabilities.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the September 2007 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2007 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  The letter also informed the Veteran how 
VA establishes a disability rating and effective date, in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).
 
The Board notes that the September 2007 letter was sent to 
the Veteran after the November 2005 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the Veteran in September 2007 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and a July 2008 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

The Board notes that this case was previously remanded in 
August 2007 to provide the Veteran with relevant notice 
regarding his claim, and in January 2009 to give RO original 
review of new evidence.  Since relevant notice was provided 
in September 2007, and since the RO considered the new 
evidence and issued an updated supplemental statement of the 
case in May 2009, the Board finds that all remand directives 
have been complied with, in accordance with Stegall v. West, 
11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran in this case asserts that he currently suffers 
from cocaine dependence because of his service-connected 
disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, "no compensation shall be paid if the disability 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs."  38 U.S.C.A. § 1110.  However, 
veterans may be service-connected for a drug-related 
disability if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); reh'g denied, 
268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  

As of the date of his appeal, the Veteran has been service-
connected for two disabilities, both of which he claims have 
caused him to use cocaine.  In a May 2005 letter, the Veteran 
asserted that his cocaine use is attributable to his skin 
disability, which is service-connected as tinea versicolor.  
The Veteran has alternatively asserted that his cocaine 
dependence is a result of an accidental knife laceration he 
suffered to his right arm during service.  The Veteran is 
currently service-connected for a residual scar from that 
incident, which, according to the Veteran's service treatment 
records, occurred in March 1978.  

The Board notes that the Veteran has presented evidence that 
the currently suffers from cocaine dependence.  Multiple VA 
treatment records, including an October 2005 VA examination 
report, state that the Veteran suffers from cocaine 
dependence.  

Additionally, the Board notes that the Veteran began using 
some type of drugs during service.  The Veteran himself has 
stated that he began using cocaine in 1978, during his period 
of active service.  Also, the Veteran was noted in a July 
1980 service treatment record to have a history of recurrent 
continuous drug use.  

However, while the preceding evidence suggests that that the 
Veteran may have begun using cocaine during service, and thus 
around the time he incurred his service-connected 
disabilities, there is no competent evidence of a causal 
connection.  First, the Board notes that a treatment record 
from April 1978 (one month after the knife incident) states 
that the Veteran showed no evidence of physical addiction or 
hard drug abuse.  Additionally, the Board also notes that 
none of the Veteran's service treatment records refer 
explicitly to use of cocaine.  Rather, the April 1978 record 
alluding to the Veteran's drug use indicates that the Veteran 
was charged with possession of hashish. 

Finally, the Board notes that in his October 2005 examination 
report, the Veteran's VA examiner opined that the Veteran's 
cocaine dependence was not related to his service in the 
Navy.  Rather, the examiner suggested that the Veteran's 
cocaine dependence was a product of a behavioral problem.  To 
support his opinion, the examiner noted that the Veteran was 
diagnosed with an adjustment disorder and antisocial 
personality traits during service.  

The Board acknowledges the Veteran's statements that his 
cocaine dependence is related to his service-connected 
disabilities.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In sum, a preponderance of the evidence is against a finding 
that the Veteran's cocaine dependence is related to his 
service-connected disabilities.  As such, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for cocaine dependence is 
denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


